Citation Nr: 0414466	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  00-09 625A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a skin disorder 
claimed as a result of exposure to herbicide agents.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to an increased evaluation for residuals of 
carcinoma of the prostate, status post radical prostatectomy, 
currently rated as 20 percent disabling, from an initial 
grant of service connection.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq.


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


REMAND

The veteran served on active duty in the Army from February 
1969 to December 1971.  

This case comes to the Board of Veterans' Appeals (Board) 
from December 1999 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The veteran had a videoconference 
hearing with the undersigned Judge at the RO in December 
2001.  

In March 2002, the Board further developed the veteran's 
claims in order to obtain VA treatment records as well as 
additional VA examination reports.

In a March 2003 decision, the Board denied the veteran's 
claims for entitlement to service connection for skin 
disorder claimed as a result of exposure to herbicide agents 
and for entitlement to service connection for PTSD.  The 
appellant appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In an Order dated in July 2003, the 
Court vacated the Board's March 2003 decision and remanded 
the matter for actions consistent with Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)).  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

After development requested in March 2002 was completed, the 
Board sent the veteran a July 2002 letter informing him of 
the new evidence received concerning his claims.  The 
veteran's claims file was not sent to the RO to review the 
record and issue a SSOC.  As noted above, in March 2003, the 
Board denied both the veteran's claims.  However, the Board's 
March 2003 decision was vacated based on with the Court's 
July 2003 Order.  The veteran's claims must be remanded to 
comply with Disabled American Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  This case must be 
returned to the RO for initial consideration of the 
additional evidence submitted/obtained for the veteran's 
claims.  The RO must readjudicate the veteran's claims in 
light of the evidence received since the October 2001 
supplemental statement of the case (SSOC), including records 
from VA outpatient treatment records and VA examination 
reports.  

In addition, due to the invalidation of 38 C.F.R. 
§ 19.9(a)(2) by the United States Court of Appeals for the 
Federal Circuit, this case must now also be returned to the 
RO for additional development.  See Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).

A July 2002 response from the U.S. Armed Services Center for 
Unit Records Research (USASCRUR) contained copies if Lessons 
Learned/Operating Reports from one of the veteran's Company 
E, 65th Engineering Battalion assignment in the 25th Infantry 
Division.  In addition, the July 2002 response referenced a 
review of morning reports, but did not include any copies of 
those reports.  In a May 2004 letter, the veteran's attorney 
requested that VA obtain certain morning reports and "all 
available records for the 31st Engineering Battalion from 
November 1970 through April 1970".  VA will make as many 
requests as are necessary to obtain relevant records from a 
Federal Department or agency, and will end its efforts only 
if VA concludes that the records do not exist or that further 
efforts would be futile.  See 38 C.F.R. 3.159 (c)(2) (2003).

Due process development is also required with regard to the 
veteran's claim for entitlement to an increased evaluation 
for residuals of carcinoma of the prostate, status post 
radical prostatectomy, currently rated as 20 percent 
disabling, from an initial grant of service connection.  In 
an October 2001 rating decision, the RO granted service 
connection for residuals of carcinoma of the prostate, status 
post radical prostatectomy and assigned a 100 percent rating 
effective December 11, 2000.  In addition, the October 2001 
rating decision reduced the veteran's rating to 20 percent, 
effective from July 1, 2001 for his service-connected 
prostate cancer disability.  In October 2001, the veteran 
submitted a timely notice of disagreement contending that his 
current 20 percent rating for residuals of carcinoma of the 
prostate, status post radical prostatectomy should be higher.  
The veteran has not been issued a statement of the case (SOC) 
as to this claim.  See 38 C.F.R. § 19.26 (2003).  The United 
States Court of Appeals for Veterans Claims (Court) has held, 
in such circumstances, that the Board is to remand the claim 
to the RO for issuance of an SOC.  See Manlincon v. West, 12 
Vet. App. 238 (1999).

In view of the foregoing, this case is REMANDED for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2003).

2.  The RO is to furnish the veteran and 
his representative with an SOC pertaining 
to his claim for entitlement to an 
increased evaluation for residuals of 
carcinoma of the prostate, status post 
radical prostatectomy, currently rated as 
20 percent disabling, from an initial 
grant of service connection.  The RO 
should also advise the veteran and his 
representative of the statutory period of 
time within which the veteran must 
furnish VA with a substantive appeal on 
these issues, in order to perfect his 
appeal.
3.  The RO should obtain clarification 
from the veteran's attorney concerning 
which records he is requesting that VA 
obtain concerning the 31st Engineering 
Battalion.  Such clarification should 
include the type(s) of record(s) and the 
inclusive dates of such record(s).  After 
further clarification from the attorney, 
the RO should contact the appropriate 
agency and request copies of the records 
specified by the attorney, and request 
copies of morning reports for the 
veteran's units of assignments during the 
dates specified:  1) Company E, 65th 
Engineering Battalion, 25th Infantry 
Division from July to September 1970 and 
from October to December 1970; 2) Company 
E, 1st Engineering Battalion, 1st Infantry 
Division from November 1970 to January 
1971 and from February to April 1971.  

If more information is needed concerning 
the veteran's unit, company, battalion, 
or battery - please contact the veteran 
for service personnel information.  If no 
morning reports can be found, or if they 
have been destroyed, ask for specific 
confirmation of that fact.

4.  Thereafter, the RO should 
readjudicate the veteran's claims for 
service connection.  If the claims remain 
denied, the RO should issue a 
supplemental statement of the case (SSOC) 
to the veteran and his representative, 
and they should be given an opportunity 
to respond, before the case is returned 
to the Board.  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits since October 
2001.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




